Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 15, 2020

                                       No. 04-19-00595-CV

                                    Rudolph RESENDEZ, Jr.,
                                           Appellant

                                                 v.

  STATE of Texas, Greg Abbott, Jesus M. Peralta, William Stephens, Sylvia A. Cortez, David
                                   Baker, and Joe Penn
                                        Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 15-10-00236-CVK
                          Honorable H. Paul Canales, Judge Presiding

                                             ORDER

         This appeal is dismissed. For good cause, appellant is awarded the costs he incurred related
to this appeal. See TEX. R. APP. P. 43.4.

       It is so ORDERED on January 15, 2020.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2020.

                                                  _____________________________
                                                  Michael A. Cruz, Clerk of Court